DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-26, 28-29, 35-37 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandenbroucke [US 20020110048 A1] in view Cuixia [“Design of Low-power Wake-up Circuits in Underwater Acoustic Communication” 2012 International Conference on Medical Physics and Biomedical Engineering].
As per claim 21, Vandenbroucke teaches a system to perform seismic exploration in an aqueous medium (Vandenbroucke Fig 7), comprising:
a plurality of ocean bottom seismometer (OBS) units disposed in the aqueous medium (Vandenbroucke Fig 7 items 1), each of the plurality of OBS units comprising a detector (Vandenbroucke Fig 7, Fig 1, ¶0041  transponders TR inside items 1)
an underwater vehicle (Vandenbroucke Fig 7 item 19) to provide an indication to at least one of the plurality of OBS units (Vandenbroucke ¶0044 “command” from 19), and,
the at least one of the plurality of OBS units to: receive the indication from the underwater vehicle and transmit, (Vandenbroucke ¶0044, transmission of data from items 1 via an optical modulation after receiving (inherent) the  command).
Vandenbroucke does not expressly teach each of the plurality of OBS units comprising a wake-up system and provide, responsive to receipt of the indication from the underwater vehicle, an indication to the wake-up system; and transmission responsive to validation of the optical communication link by the wakeup system.
Cuixia, in an analogous field, teaches a wake-up system (Cuiuxia page 885 Fig 1) and provide, responsive to receipt of the indication, an indication to the wake-up system (Cuiuxia page 885 “…the low-power signal adjustment circuits module monitors the changes of underwater signals, collects the signals, and makes corresponding adjustments …”), and transmission of data responsive to validation of the optical communication link, (Cuiuxia page 885 “If the information is not the correct wake-up signal, no treatment is carried out; if the information is the correct wake-up information, wake-up circuits transmit”  This is validation of the link).
Hence, wake up circuitry is known in the field of underwater communication. Such circuitry is mainly directed to addressing power consumption issues in underwater communication.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Vandenbroucke, by integrating this circuitry for seismic communication between module 19 (corresponding to a remote controller of Cuixia) and items 1 (Corresponding to Fig 1 of Cuixia).  Advantage of the system in Cuixia is to provide effective energy conservation of underwater circuitry (Cuixia abstract).
As per claim 24, Vandenbroucke in view Cuixia further teaches the detector comprising an acoustic detector to detect sound from the underwater vehicle and provide the indication to the wake-up system responsive to detection of the sound (Cuixia discloses acoustic system). 
As per claims 25, 28, Vandenbroucke in view Cuixia further teaches a detector to provide an indication to a wake-up system to turn on one (Cuixia page 885 “The circuits collect the wake-up signal, process the information, identify the frequency and then make the control information to manage the work mode”, i.e. turning ON work mode / functionality) or more of a storage and control system, a sensor, or an optical transmitter (Vandenbroucke ¶0044, command initializes storage and control system and optical transmitter (inherent) when command is received).
As per claim 26, Vandenbroucke in view Cuixia further teaches the wake-up system operational to communicate, responsive to the indication, with a storage and control system to provide power from a power source (Cuixia page 885 “if the information is the correct wake-up information, wake-up circuits transmit the control signal of power supply to the main underwater communication system to wake up the communication equipment to work”) to an extraction system to extract the seismic data, and provide power to the optical transmitter to transmit the seismic data to the underwater vehicle (Vandenbroucke ¶0044, command initializes storage and control system and transmitter when command is received.  This comprises extracting data from storage system and optically transmitting).
As per claim 29, requires the sensor comprising a 3-axis sensor configured to identify a change in the orientation and provide seismic data indicative of the change to the storage and control system.  However, this is directed to further limiting a limitation, i.e. the sensor of parent claim 28 that is in an elective form.  For examination, examiner chose storage and control system and the optical transmitter, and hence limitations of 29 does not limit the elected features of storage and control system and the optical transmitter in any way.
As per claim 35, Vandenbroucke in view Cuixia further teaches an optical transmitter operational to convert the seismic data from a first format into a second format configured for transmission via at least one of an optical signal, a radio frequency signal, or an electrical signal via a cable to the underwater vehicle (Vandenbroucke ¶0044 “acoustic or optical modulated wave ”.  This is conversion to a different format).
As per claims 36-37, are directed to method of using system of claims 21-22 and are rejected for same reasons.  

Claims 22-23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandenbroucke in view Cuixia as applied to claim 21 above, and further in view of Ghaffari [US 20050110636 A1].
As per claim 22, Vandenbroucke in view Cuixia teaches claim 21 as discussed above.  Vandenbroucke in view Cuixia does not expressly teach the detector comprising a photodetector to detect light from the underwater vehicle and provide the indication to the wake-up system responsive to detection of the light, or the detector comprising a motion detector to detect motion from the underwater vehicle and provide the indication to the wake-up system responsive to detection of the motion.
Ghaffari teaches the detector comprising a photodetector to detect light  provide the indication to the wake-up system responsive to detection of the light, or the detector comprising a motion detector to detect motion and provide the indication to the wake-up system responsive to detection of the motion (Ghaffari ¶0027 “" wake-up" field can be enabled by motion sensors, optical sensors”).
In Vandenbroucke in view Cuixia, acoustic system is used for sending command and wake up circuitry.  Ghaffari teaches that wake up systems are available with optical and motion sensors.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to substitute various methods for wake up circuitry.  (Note: application spec.  ¶0168 discloses these as alternative means to establish a wake up circuitry.  There is no discussion of how they are implemented or if one method is advantageous over another).  The result is the same, that is to wake up circuitry, and motivation would be to find a wake up control mechanism that is optimal for the system.   

Claim 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandenbroucke in view Cuixia as applied to claim 26 above, and further in view of Bereketli [“Remotely Powered Underwater Acoustic Sensor Networks” IEEE SENSORS JOURNAL, VOL. 12, NO. 12, DECEMBER 2012].
As per claim 27, Vandenbroucke in view Cuixia teaches claim 26 as discussed above.  Vandenbroucke in view Cuixia does not expressly teach the power source configured to convert at least one of light energy, wave energy, or acoustic energy to electricity to power at least one of the detector, the wake-up system, the storage and control system, the optical transmitter, or the sensor.
Bereketli teaches the power source configured to convert acoustic energy to electricity to power at least one of the detector, the wake-up system, the storage and control system, the optical transmitter, or the sensor (Bereketli Fig 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Vandenbroucke in view Cuixia, by integrating power harvesting as in Bereketli.  The motivation would be to extend lifetime of sensors indefinitely (Bereketli section I).

Claims 30, 38 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandenbroucke in view Cuixia as applied to claims 21, 36 above, and further in view of Guerra [“Performance Evaluation of Random and Handshake-Based Channel Access in Collaborative Mobile Underwater Networks”  IEEE 2010].
As per claims 30, 38, Vandenbroucke in view Cuixia teaches claim 21, 36 as discussed above.  Vandenbroucke in view Cuixia does not expressly teach the at least one of the plurality of OBS units to transmit seismic data using a handshaking protocol.
Guerra teaches the at least one of the plurality of OBS units to transmit seismic data using a handshaking protocol (Guerra abstract).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Vandenbroucke in view Cuixia, by integrating protocols as in Guerra so as to support networked data exchange with significant performance improvements (Guerra abstract) 

Claims 31, 34, 39-40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandenbroucke in view Cuixia as applied to claims  21, 36 above, and further in view of Chengson [US 20110267073 A1].
As per claims 31, 39 Vandenbroucke in view Cuixia teaches claims 21, 36 as discussed above.  Vandenbroucke in view Cuixia does not expressly teach the wake-up system configured to: evaluate a bit error of the optical communication link; and validate, responsive to evaluation of the bit error, the optical communication link.
Chengson, in field of high speed networks teaches evaluate a bit error of the optical communication link; and validate, responsive to evaluation of the bit error, the optical communication link (Chengson ¶0049 “A bit error rate tester may be connected to a link between the driver and the receiver, … to approximate different signal-to-noise ratio margins for the tested link…provide a deterministic margin in signal-to-noise ratio for testing and validating the link”).
 Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Vandenbroucke in view Cuixia, by integrating link validation as in Chengson.  The motivation for link validation is to reduced error during transmission, thereby providing good performance.  
As per claims 34, 40, have limitations similar to claims31, 39 and are rejected for same reasons. Further identifying the link is inherently performed during testing and BER corresponds to a quality parameter.

Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandenbroucke in view Cuixia as applied to claim 21 above, and further in view of Koh [US 6208837 B1].
As per claim 32, Vandenbroucke in view Cuixia teaches claim 21 as discussed above.  Vandenbroucke in view Cuixia further teaches the wake-up system configured to: establish the optical communication link with a remote device; transmit a first optical signal having a first data rate to the remote device (Vandenbroucke ¶0044, includes establishing link and optical transmission with a first rate).
Vandenbroucke in view Cuixia does not expressly teach evaluate a bit error of the first optical signal; and provide an indication to adjust an automatic gain control responsive to evaluation of the bit error.
Koh teaches teach evaluate a bit error of the first optical signal; and provide an indication to adjust an automatic gain control responsive to evaluation of the bit error (Koh Col 3 lines 9-12 “…detecting a bit error rate of received and demodulated data, wherein the amount of gain limited by the automatic gain setting circuit is determined according to the thus-detected bit error rate…”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Vandenbroucke in view Cuixia, by integrating gain setting feature as in Koh.  The motivation would be to provide efficient gain control so that the signals can be received with reduced errors.

Claim 33 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandenbroucke in view Cuixia as applied to claim 21 above, and further in view of Klenner [US 20010026150 A1].
As per claim 33, Vandenbroucke in view Cuixia teaches claim 21 as discussed above.  Vandenbroucke in view Cuixia does not expressly teach the wake-up system configured to: evaluate a bit error of the optical communication link; and increase, responsive to evaluation of the bit error, a data rate of the optical communication link.
Klenner teaches evaluate a bit error of the communication link; and increase, responsive to evaluation of the bit error, a data rate of the communication link (Klenner ¶0020 “…a signal level S and a data transmission rate D the bit error rate or frame error rate is below the pre -determined threshold value T with an appropriate safety P. The system now selects a higher data transmission rate D' ”).
 Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Vandenbroucke in view Cuixia, by integrating steps as in Klenner.  The motivation for increasing data rate is to transfer larger amounts of data during the same time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793